                               Case 8:19-cv-00971-RGK-RAO Document 13 Filed 07/24/19 Page 1 of 2 Page ID #:37



                               1 MADAR LAW CORPORATION
                               2 Alex S. Madar, Esq. (SBN: 319745)
                                 alex@madarlaw.net
                               3 14410 Via Venezia # 1404
                               4 San Diego, CA 92129-1666
                                 Telephone: (858) 299-5879
                               5 Fax: (619) 354-7281
                               6
                                 Attorneys for Plaintiff
                               7
                               8                  UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                               9
                              10 JASON GEIGER, Individually and
                                 On Behalf of All Others Similarly                       Case No.: 8:19-cv-00971
                              11 Situated,
                              12
                                                   Plaintiff,
MADAR LAW CORPORATION




                              13                                                         PLAINTIFF’S NOTICE OF
  14410 V IA V ENEZIA #1404




                                                                                         SETTLEMENT IN PRINCIPLE AND
    S AN D IEGO , CA 92129




                              14                            v.
                                                                                         MOTION TO VACATE ALL
                              15                                                         DEADLINES
                                 MATRIX WARRANTY
                              16 SOLUTIONS, INC.,
                                 DOES,
                              17
                                         Defendants.
                              18
                              19
                              20   PLAINTIFF’S NOTICE OF SETTLEMENT IN PRINCIPLE AND MOTION
                              21                    TO VACATE ALL DEADLINES

                              22           The parties respectfully notify the Court that the parties have agreed in
                              23 principle to settle the above-captioned matter. Counsel for the parties are in the
                              24 process of preparing and finalizing the Settlement Agreement, at which point
                              25 Plaintiff will file a Notice of Dismissal (“Dismissal”) with the Court.
                              26           Plaintiff respectfully requests that the parties are given 30 days to file said
                              27 Dismissal. Accordingly, Plaintiff respectfully requests that the Court vacate all
                              28
                                   Case # 8:19-cv-00971          Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                       NOTICE OF SETTLEMENT
                               Case 8:19-cv-00971-RGK-RAO Document 13 Filed 07/24/19 Page 2 of 2 Page ID #:38


                                   further deadlines, including Defendant’s responsive pleading deadline of July 29,
                               1
                                   2019.
                               2
                               3
                                   Plaintiff is filing this Notice and Motion with Defendant’s approval and
                               4
                                   permission.
                               5
                               6
                               7   Dated: July 24, 2019                              Respectfully submitted,
                               8
                                                                                     MADAR LAW CORPORATION
                               9
                              10                                                     By:     s/ ALEX S. MADAR____
                                                                                             ALEX S. MADAR
                              11                                                             ATTORNEY FOR PLAINTIFF
                              12
MADAR LAW CORPORATION




                              13
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                   Case # 8:19-cv-00971    Jason Geiger v. Matrix Warranty Solutions, Inc.
                                                                 NOTICE OF SETTLEMENT
